Citation Nr: 1409022	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation in the amount of $5,166.07.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises at the Regional Office (RO) in Philadelphia, Pennsylvania.  

The waiver was denied in October 2009, and the Veteran filed a notice of disagreement which was received in April 2011, well outside of the year allowed for filing an appeal with an RO decision.  He was notified that his notice of disagreement was not timely in a March 201l letter.  However, the May 2011 statement of the case did not address the question of the timeliness of the Veteran's appeal, but rather the issue of entitlement to a waiver on the merits.  The veteran then filed a timely substantive appeal (VA Form 9) on that issue. The issue of entitlement to a waiver was certified to the Board, and the Veteran was informed by a letter dated in August 2011 that his appeal was being placed on the Board's docket.  Therefore, as the appeal of the issue of entitlement to waiver of recovery of an overpayment of disability compensation in the amount of $5,166.07 has been treated as timely appealed and perfected, the Board determines that the Veteran is justified in his reliance on such VA actions, and the Board accepts jurisdiction to adjudicate the claim.  See Percy v. Shinseki, 23 Vet. App. 37   (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of this appeal indicates that there are multiple documents missing from the file which would be useful to the Board's adjudication of this appeal.  The file provided was apparently a result of a request for all documents relevant to the Veteran's overpayment and waiver request having been culled from his larger claims file due to that file needing to remain with the Camp Lejeune Contaminated Water adjudication team.  Unfortunately, not all relevant documents were removed from that file, and the information before the Board is woefully incomplete.    Therefore, the Board remands the appeal so that these outstanding documents may be associated with the overpayment and waiver file.  


Accordingly, the case is REMANDED for the following action:

1. Obtain from the Veteran's primary claims folder, or other appropriate source, all outstanding documents relevant to the Veteran's request for waiver of overpayment of compensation benefits, including but not limited to: 

* The most recent rating decision reflecting his combined service-connected disability rating at the time of the Veteran's incarceration in 1995; 

* letters to and from the Veteran as referenced in a February 4, 2008 letter to the Veteran, specified as April 28, 2005 and October 2, 2005 letters from the Veteran, a VA letter to the Veteran dated October 25, 2005, information received from the Veteran on December 5, 2005, a May 4, 2006 VA letter to the Veteran, and letters from the Veteran received on March 11, 2007, September 14, 2007 and November 27, 2007; and the 

* November 1, 2010 notice of disagreement from the Veteran as mentioned in the March 30, 2011 VA letter to the Veteran.  

A thorough review of the complete claims file must be made to ensure that all pertinent correspondence and supporting documentation is associated with the overpayment claims file.  

2. Once all outstanding documents have been added to the claims file, a review of the Veteran's submissions should be made to ensure that all issues and arguments  regarding the overpayment and waiver raised by the Veteran during his appellate correspondence have been appropriately addressed by the RO.  

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


